Citation Nr: 0406174	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for hepatitis C.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (the RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his June 2003 substantive appeal [VA Form 9], the veteran 
indicated that he wanted to appear at a hearing before a 
Veterans Law Judge at the RO.  In August 2003, the RO 
informed the veteran by letter that his name would be added 
to the list of people wishing to appear before the Board in 
this manner.  However, it does not appear a Travel Board 
hearing was scheduled.  The veteran's representative 
reiterated his request for Travel Board hearing in a VA Form 
646 filed in February 2004.

Accordingly, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should schedule the veteran for a 
travel board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


